DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 9, 10, and 17 have been amended.
Claims 20-22 have been added.
Claims 1-22 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Information Disclosure Statement
The applicant's submission of the Information Disclosure Statement dated January 8, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Objections
Claims 20-22 are objected to because of the following informalities.
Claim 20 recites, at line 3, “in response the.” This appears to be a typographical error. Applicant may have intended “in response to the.” Claims 21 and 22 include similar issues and are similarly objected to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2008/0209190 by Bhargava et al. (hereinafter referred to as “Bhargava”) in view of US Patent No. 6,976,156 by Nguyen (hereinafter referred to as “Nguyen”). 
Regarding claim 1, Bhargava discloses:
a method comprising: predicting, at a branch predictor, a first outcome of a first branch instruction in a first block of instructions and a second outcome for a remainder block of the first block of instructions (Bhargava discloses, at ¶ [0024], a branch predictor generating a branch prediction for each branch instruction of a fetch set in parallel.); 
storing the second predicted outcome… and not storing the second predicted outcome in response to the first predicted outcome not being taken (Bhargava discloses, at ¶ [0024], storing prediction values for each branch instruction. Bhargava also discloses, at ¶ [0026], if both the first and second branches are predicted not taken, the address is not calculated for the second branch, which means the address (outcome) is not stored.); and 
instructing fetch logic to begin fetching instructions for speculative execution along a first path indicated by the first predicted outcome (Bhargava discloses, at ¶ [0024], a next instruction fetch module that determines the next instruction address for the next instructions that are fetched.).
Bhargava does not explicitly disclose the aforementioned second predicted outcome is stored in response to the first predicted outcome being taken.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses storing in response to a predicted outcome being taken (Nguyen discloses, at col. 8, lines 50-62, that when a prediction is generated (i.e., a taken prediction), a mispredict prediction is generated and stored for possible later use.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Regarding claim 2, Bhargava, as modified, discloses the elements of claim 1, as discussed above. Bhargava also discloses:
concurrently predicting the first outcome of the first branch instruction and the second outcome, wherein the second outcome is for a second branch instruction in the first block of instructions (Bhargava discloses, at ¶ [0024], a branch predictor generating a branch prediction for each branch instruction of a fetch set in parallel.).

Regarding claim 3, Bhargava, as modified, discloses the elements of claim 2, as discussed above. Bhargava also discloses:
wherein storing the second predicted outcome comprises storing a remainder block including information indicating the second predicted outcome… (Bhargava discloses, at ¶ [0024], storing prediction values for each branch instruction.).
Bhargava does not explicitly disclose the aforementioned storing is performed in response to the first predicted outcome being taken and the first path not including the second branch instruction.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses storing in response to a predicted outcome being taken and the first path not including the second branch instruction (Nguyen discloses, at col. 8, lines 50-62, that when a prediction is generated (i.e., a taken prediction), a mispredict prediction is generated and stored for possible later use. The prediction and mispredict PC are alternative paths, i.e., the first does not include the second.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Regarding claim 4, Bhargava, as modified, discloses the elements of claim 1, as discussed above. Bhargava also discloses:
wherein storing the second predicted outcome comprises storing the second predicted outcome in an alternate prediction storage array of the branch predictor (Bhargava discloses, at ¶ [0024], storing prediction values for each branch instruction. The storage in which the second predicted outcome is stored is an alternate prediction storage array by virtue of storing the alternate prediction.).

Regarding claim 5, Bhargava, as modified, discloses the elements of claim 2, as discussed above. Bhargava also discloses:
wherein restarting the branch predictor comprises restarting the branch predictor to begin branch prediction at a second block identified by one of: a target address of the second branch instruction in response to the second predicted outcome indicating that the second branch instruction is taken; an address of an instruction subsequent to the second branch instruction in response to the second predicted outcome indicating that the second branch instruction is not taken and the first block including at least one third branch instruction; and a boundary of the first block in response to the second predicted outcome indicating that the second branch instruction is not taken and the first block not including the at least one third branch instruction (Bhargava discloses, at ¶ [0023], if a first branch instruction in a fetch set is mispredicted, the entries that are inaccurate are removed, leaving the next fetched branch prediction to be used. As disclosed at ¶ [0016], a branch alters the program flow when taken, and when taken, the branch prediction/fetch module identifies branch instructions in the next fetch set, i.e., the fetch set (block) at the target address of the second branch.).

Regarding claim 8, Bhargava, as modified, discloses the elements of claim 1, as discussed above. Bhargava also discloses:
accessing information in a branch prediction structure using an address of the first block as an index, wherein the information comprises a set of entries corresponding to a set of second blocks along speculative paths from the first block (Bhargava discloses, at ¶ [0030], accessing branch prediction table entries using address bits from instructions in the fetch set, which are addresses of the first block, as an index. The entries include information corresponding to a set of second blocks, i.e., instructions located at addresses associated with second branch instructions, as described at ¶ [0028].).

Regarding claim 9, Bhargava discloses:
an apparatus comprising: a branch predictor configured to predict a first outcome of a first branch instruction in a first block of instructions and to predict a second outcome for a remainder of the first block of instructions (Bhargava discloses, at ¶ [0013], a processing device that includes, as disclosed at ¶ [0024], a branch predictor generating a branch prediction for each branch instruction of a fetch set in parallel.);  
an alternate prediction storage array in the branch predictor to store the second predicted outcome… and not storing the second predicted outcome in response to the first predicted outcome not being taken (Bhargava discloses, at ¶ [0024], storing prediction values for each branch instruction. Bhargava also discloses, at ¶ [0026], if both the first and second branches are predicted not taken, the address is not calculated for the second branch, which means the address (outcome) is not stored.); and
fetch logic to fetch instructions for speculative execution along a first path indicated by the first predicted outcome (Bhargava discloses, at ¶ [0024], a next instruction fetch module that determines the next instruction address for the next instructions that are fetched.).
Bhargava does not explicitly disclose the aforementioned second predicted outcome is stored in response to the first predicted outcome being taken.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses storing in response to a predicted outcome being taken (Nguyen discloses, at col. 8, lines 50-62, that when a prediction is generated (i.e., a taken prediction), a mispredict prediction is generated and stored for possible later use.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Regarding claim 10, Bhargava, as modified, discloses the elements of claim 9, as discussed above. Bhargava also discloses:
(Bhargava discloses, at ¶ [0024], a branch predictor generating a branch prediction for each branch instruction of a fetch set in parallel.).

Regarding claim 11, Bhargava, as modified, discloses the elements of claim 10, as discussed above. Bhargava also discloses:
wherein the alternate prediction storage array is configured to store the second predicted outcome… (Bhargava discloses, at ¶ [0024], storing prediction values for each branch instruction.).
Bhargava does not explicitly disclose the aforementioned storing is performed in response to the first predicted outcome being taken and the first path not including the second branch instruction.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses storing in response to a predicted outcome being taken and the first path not including the second branch instruction (Nguyen discloses, at col. 8, lines 50-62, that when a prediction is generated (i.e., a taken prediction), a mispredict prediction is generated and stored for possible later use. The prediction and mispredict PC are alternative paths, i.e., the first does not include the second.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Regarding claim 12, Bhargava, as modified, discloses the elements of claim 10, as discussed above. Bhargava also discloses:
wherein the branch predictor is restarted based on the second predicted outcome (Bhargava discloses, at ¶ [0023], if a first branch instruction in a fetch set is mispredicted, the entries that are inaccurate are removed, leaving the next fetched branch prediction to be used.).

Regarding claim 13, Bhargava, as modified, discloses the elements of claim 10, as discussed above. Bhargava also discloses:
wherein the branch predictor is restarted to begin branch prediction at a second block identified by one of: a target address of the second branch instruction in response to the second predicted outcome indicating that the second branch instruction is taken; an address of an instruction subsequent to the second branch instruction in response to the second predicted outcome indicating that the second branch instruction is not taken and the first block including at least one third branch instruction; and a boundary of the first block in response to the second predicted outcome indicating that the second branch instruction is not taken and the first block not including the at least one third branch instruction (Bhargava discloses, at ¶ [0023], if a first branch instruction in a fetch set is mispredicted, the entries that are inaccurate are removed, leaving the next fetched branch prediction to be used. As disclosed at ¶ [0016], a branch alters the program flow when taken, and when taken, the branch prediction/fetch module identifies branch instructions in the next fetch set, i.e., the fetch set (block) at the target address of the second branch.).

Regarding claim 16, Bhargava, as modified, discloses the elements of claim 9, as discussed above. Bhargava also discloses:
a branch prediction structure configured to store a set of entries corresponding to a set of second blocks along speculative paths from the first block, wherein the branch predictor is configured to access the branch prediction structure using an address of the first block as an index (Bhargava discloses, at ¶ [0030], accessing branch prediction table entries using address bits from instructions in the fetch set, which are addresses of the first block, as an index. The entries include information corresponding to a set of second blocks, i.e., instructions located at addresses associated with second branch instructions, as described at ¶ [0028].).

Regarding claim 17, Bhargava discloses:
a method comprising: predicting, at a branch predictor, a first outcome of a first branch instruction in a first block of instructions and a second outcome for a remainder block of the first block of instructions (Bhargava discloses, at ¶ [0024], a branch predictor generating a branch prediction for each branch instruction of a fetch set in parallel. The prediction value for a subsequent branch is representative of a remainder of the first block.);
selectively storing, in an alternate prediction storage array in the branch predictor, the second outcome… and not storing the second outcome in the alternate prediction storage array in response to the first predicted outcome being not taken (Bhargava discloses, at ¶ [0024], storing prediction values for each branch instruction. Bhargava also discloses, at ¶ [0026], if both the first and second branches are predicted not taken, the address is not calculated for the second branch, which means the address (outcome) is not stored.); and
instructing fetch logic to begin fetching instructions for speculative execution along a first path indicated by the first predicted outcome (Bhargava discloses, at ¶ [0024], a next instruction fetch module that determines the next instruction address for the next instructions that are fetched.).
Bhargava does not explicitly disclose the aforementioned storing is performed based on whether the first outcome is predicted to be taken or not taken wherein selectively storing the second outcome comprises storing the second outcome in the alternate prediction storage array in response to the first predicted outcome being taken.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses:
storing based on whether the first outcome is predicted to be taken or not taken wherein selectively storing the second outcome comprises storing the second outcome in the alternate prediction storage array in response to the first predicted outcome being taken (Nguyen discloses, at col. 8, lines 50-62, that when a prediction is generated (i.e., a taken prediction), a mispredict prediction is generated and stored for possible later use.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Regarding claim 20, Bhargava, as modified, discloses the elements of claim 1, as discussed above. Bhargava also discloses:
(Bhargava discloses, at ¶ [0023], determining whether a branch was mispredicted.); and 
in response the first predicted outcome not being mispredicted, processing the first block of instructions (Bhargava discloses, at ¶ [0026], processing the instructions associated with the prediction, which occurs when there is no misprediction.). 
Bhargava does not explicitly disclose in response to the first predicted outcome being mispredicted, restarting the branch predictor based on the stored second predicted outcome.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses:
in response to the first predicted outcome being mispredicted, restarting the branch predictor based on the stored second predicted outcome (Nguyen discloses, at col. 9, lines 52-56, that when a misprediction occurs for a given branch instruction, branch prediction is restarted at the mispredict program counter corresponding to that branch instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Regarding claim 21, Bhargava, as modified, discloses the elements of claim 9, as discussed above. Bhargava also discloses:
in response the first predicted outcome not being mispredicted, processing the first block of instructions (Bhargava discloses, at ¶ [0026], processing the instructions associated with the prediction, which occurs when there is no misprediction.). 
Bhargava does not explicitly disclose in response to the first predicted outcome being mispredicted, restarting the branch predictor based on the stored second predicted outcome.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses:
in response to the first predicted outcome being mispredicted, restarting the branch predictor based on the stored second predicted outcome (Nguyen discloses, at col. 9, lines 52-56, that when a misprediction occurs for a given branch instruction, branch prediction is restarted at the mispredict program counter corresponding to that branch instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Regarding claim 22, Bhargava, as modified, discloses the elements of claim 17, as discussed above. Bhargava also discloses:
determining whether the first predicted outcome was mispredicted (Bhargava discloses, at ¶ [0023], determining whether a branch was mispredicted.); and 
in response the first predicted outcome not being mispredicted, processing the first block of instructions (Bhargava discloses, at ¶ [0026], processing the instructions associated with the prediction, which occurs when there is no misprediction.). 
Bhargava does not explicitly disclose in response to the first predicted outcome being mispredicted, restarting the branch predictor based on the stored second predicted outcome.
However, in the same field of endeavor (e.g., branch prediction) Nguyen discloses:
in response to the first predicted outcome being mispredicted, restarting the branch predictor based on the stored second predicted outcome (Nguyen discloses, at col. 9, lines 52-56, that when a misprediction occurs for a given branch instruction, branch prediction is restarted at the mispredict program counter corresponding to that branch instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s storing of remainders to do so in response to a taken prediction because doing so can improve performance by reducing pipeline stalls. See Nguyen, col. 3, lines 19-21.

Claims 6, 7, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava in view of Nguyen in view of US Patent No. 6,502,188 by Zuraski et al. (hereinafter referred to as “Zuraski”). 
Regarding claim 6, Bhargava, as modified, discloses the elements of claim 1, as discussed above. Bhargava also discloses:
wherein the first block does not include a second branch instruction prior to a subsequent memory boundary, and... (Bhargava discloses, at ¶ [0016], a fetch set can include one or more branch instructions.). 
Bhargava does not explicitly disclose wherein the remainder block includes information indicating that the first block does not include the second branch instruction prior to the subsequent memory boundary.
However, in the same field of endeavor (e.g., branch prediction) Zuraski discloses: 
information indicating that the first block does not include the second branch instruction prior to the subsequent memory boundary (Zuraski discloses, at col. 19, lines 37-41, a bit that indicates whether multiple branches are included within a single memory bound.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s remainder blocks to include the multiple branch bit disclosed by Zuraski in order to improve performance by indicating when multiple branches may be made for a single group of instructions. See Zuraski, col. 19, lines 48-56.

Regarding 7, Bhargava, as modified, discloses the elements of claim 6, as discussed above. Bhargava does not explicitly disclose wherein restarting the branch predictor comprises restarting the branch predictor at the subsequent memory boundary indicated in the remainder block.
However, in the same field of endeavor (e.g., branch prediction) Zuraski discloses: 
wherein restarting the branch predictor comprises restarting the branch predictor at the subsequent memory boundary indicated in the remainder block (Zuraski discloses, at col. 19, lines 37-41, a bit that indicates whether multiple branches are included within a single memory bound. In the case where only a single branch is present in a first group of instructions, the branch predictor resumes branch prediction with the next fetched group of instructions, which corresponds to the memory boundary of the first group.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s remainder blocks to include the multiple branch bit disclosed by Zuraski in order to improve performance by indicating when multiple branches may be made for a single group of instructions. See Zuraski, col. 19, lines 48-56.

Regarding claim 14, Bhargava, as modified, discloses the elements of claim 10, as discussed above. Bhargava also discloses:
wherein the first block does not include a second branch instruction until the subsequent memory boundary… (Bhargava discloses, at ¶ [0016], a fetch set can include one or more branch instructions.). 
Bhargava does not explicitly disclose the remainder of the first block includes information indicating that the first block does not include the second branch instruction until a subsequent memory boundary.
However, in the same field of endeavor (e.g., branch prediction) Zuraski discloses: 
information indicating that the first block does not include the second branch instruction prior to the subsequent memory boundary (Zuraski discloses, at col. 19, lines 37-41, a bit that indicates whether multiple branches are included within a single memory bound.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s remainder blocks to include the multiple branch bit disclosed by Zuraski in order to improve performance by indicating when multiple branches may be made for a single group of instructions. See Zuraski, col. 19, lines 48-56.

Regarding claim 15, Bhargava, as modified, discloses the elements of claim 14, as discussed above. Bhargava does not explicitly disclose wherein the branch predictor is configured to restart at the subsequent memory boundary indicated in the remainder of the first block.
However, in the same field of endeavor (e.g., branch prediction) Zuraski discloses: 
 (Zuraski discloses, at col. 19, lines 37-41, a bit that indicates whether multiple branches are included within a single memory bound. In the case where only a single branch is present in a first group of instructions, the branch predictor resumes branch prediction with the next fetched group of instructions, which corresponds to the memory boundary of the first group.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s remainder blocks to include the multiple branch bit disclosed by Zuraski in order to improve performance by indicating when multiple branches may be made for a single group of instructions. See Zuraski, col. 19, lines 48-56.

Regarding claim 18, Bhargava, as modified, discloses the elements of claim 17, as discussed above. Bhargava also discloses:
wherein selectively storing the second outcome comprises storing information…(Bhargava discloses, at ¶ [0024], storing prediction values for each branch instruction, which includes information.).
Bhargava does not explicitly disclose wherein the information indicating that the first block does not include any branch instructions until a subsequent memory boundary.
However, in the same field of endeavor (e.g., branch prediction) Zuraski discloses: 
information indicating that the first block does not include any branch instructions prior to the subsequent memory boundary (Zuraski discloses, at col. 19, lines 37-41, a bit that indicates whether multiple branches are included within a single memory bound.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s remainder blocks to include the multiple branch bit disclosed by Zuraski in order to improve performance by indicating when multiple branches may be made for a single group of instructions. See Zuraski, col. 19, lines 48-56.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhargava in view of Nguyen in view of US Publication No. 2008/0077781 by Smith et al. (hereinafter referred to as “Smith”). 
Regarding claim 19, Bhargava, as modified, discloses the elements of claim 17, as discussed above. Bhargava does not explicitly disclose wherein multiple copies of branch predictor conditional logic are instantiated to concurrently predict outcomes of branch instructions in the first block of instructions.
However, in the same field of endeavor (e.g., branch prediction) Smith discloses: 
multiple copies of branch predictor logic are instantiated to concurrently predict outcomes of branch instructions (Smith discloses, at ¶ [0042], simultaneously predicting multiple branches in multiple pipelines, which each include branch predictor logic.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava’s system to include the multiple simultaneous branch predictions disclosed by Smith in order to improve performance by increasing instruction level parallelism. See Smith, ¶ [0005].

Response to Arguments
On pages 7-8 of the response filed April 23, 2021 (“response”), the Applicant argues, “Claim 1 has been amended to recite "in response to the first predicted outcome being taken and not storing the second predicted outcome in the alternate prediction storage array in response to the first predicted outcome being not taken", as suggested by Examiner during the Examiner-Initiated Interview conducted on December 16, 2020. As neither Bhargava nor Nguyen, taken alone or in combination, teaches or suggests not storing the second predicted outcome in the alternate prediction storage array in response to the first outcome being predicted to be not taken, claim 1 is novel and non-obvious over Bhargava and Nguyen. Independent claims 9 and 17 have also been amended to recite subject matter similar to the subject matter of claim 1 described above. Thus, claims 9 and 17 are also novel and non-obvious over Bhargava and Nguyen.”
Though fully considered, the Examiner respectfully disagrees. After further consideration, given the breadth of the claim language used, the Examiner maintains that Bhargava discloses the newly amended features. The claims recite not storing a second predicted outcome in response to a first predicted outcome being not taken. This is described, for example, at ¶ [0039] of the specification. ¶ [0039] indicates that if neither the first nor second branch is predicted to be taken, the step of writing 
Bhargava discloses, at ¶ [0036], that if a first branch is predicted taken, an address for that branch is calculated, which inherently disclose storing the address. Bhargava then discloses that if the second branch is predicted taken, the address for the second branch is calculated. But if neither the first nor second branch is predicted taken, neither address is calculated, or stored. Therefore, Bhargava discloses not storing branch information in response to a branch being predicted as not taken. The Examiner also notes that not storing in response to a prediction of not taken is disclosed in US Publication No. 2011/0225401 by Emnma, cited as pertinent below. See, e.g., ¶ [0035] and ¶ [0038].

On pages 8-9 of the response the Applicant argues that the rejections of the remaining claims should be withdrawn for similar reasons to those above. 
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20110225401 by Emnma discloses not making an update in response to a predicted outcome being NT.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183